Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving, searching, registering, outputting, acquiring, determining limitations, which falls into the abstract idea groupings of  (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** and (c) mental processes—concepts performed in the human mind- (including an observation, evaluation, judgment, opinion).
The limitations receiving, searching, registering, outputting, acquiring, determining under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than 
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, unit. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (various units)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: or merely uses a computer as a tool to perform an abstract idea.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Dependent claims 17-18 describe displays and terminals, but these elements do not remedy the deficiencies. The remaining dependent claims further narrow the abstract 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Applicant’s independent claims recite that a unit registers reservation data when a seat appropriate for the conditions is NOT searched.  While at the same time in the previous step the conditions are searched. Also, fig. 3, in the drawings, of the original specification as filed describes outputting reservation guidance data to direct a user to a seat while the steps above it, specifically, S3, shows that no vacant seats have been found. Then in S11 another seat is found and guidance to the seat is again issued. If 
Claim Objections
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: Applicant’s claims recite that a unit registers reservation data when a seat appropriate for the conditions is NOT searched.  While at the same time in the previous step the conditions are searched. Also, fig. 3, in the drawings, of the original specification as filed describes outputting reservation guidance data to direct a user to a seat while the steps above it, specifically, S3, shows that no vacant seats have been found. Then in S11 another seat is found and guidance to the seat is again issued. If there was no seat found the first time, what is the user being guided to? Also, if there was no search as recited by the claim, again what is the user being guided to?
Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tomishima describes providing guidance to a table by displaying a table number to a patron
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361.  The examiner can normally be reached on M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TONYA JOSEPH/           Primary Examiner, Art Unit 3628